This is a petition for the writ of mandamus to the County Judge of Hamilton County. Article 946 of the Revised Statutes provides that this court may issue writs of "mandamus against any district judge or officer of the State Government, except the Governor of the State." In Travis County v. Jourdan, 91 Tex. 217, is was held that county officers, though officers of the State in a certain sense, are not "officers of the State Government" within the meaning of the provision quoted. The writ in that case was sought against a county treasurer. If the county treasurer be not an "officer of the State Government" in the sense of those terms as used in the statute, neither is a county judge. It follows that we are without the power to issue the writ prayed for in this case, and therefore the petition is dismissed.
Petition for mandamus dismissed. *Page 560